Citation Nr: 0710696	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service between November 1941 to April 
1946.  He died in July 1992.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA); the 
decision was sent to the appellant in August 2002.  A notice 
of disagreement was received in October 2002, a statement of 
the case was issued in January 2003, and a substantive appeal 
was received in June 2003.


FINDINGS OF FACT

1.  A March 1999 Board decision denied entitlement to service 
connection for the cause of the veteran's death; the 
appellant was notified of this decision and furnished notice 
of her appellate rights, but did not appeal.

2.  In March 2001, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
veteran's death be reopened.

3.  Evidence received since the March 1999 Board decision is 
not cumulative of the evidence of record at the time of the 
March 1999 denial, bears directly and substantially upon a 
matter under consideration, and is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran died in July 1992; according to the death 
certificate, the immediate cause of death was septicemia, the 
antecedent cause was uremia, the underlying cause was 
prostatic cancer, and other significant conditions 
contributing to death were bronchial asthma, pulmonary 
tuberculosis, and pulmonary trauma secondary to shrapnel.

5.  At the time of the veteran's death, service connection 
was in effect for the residuals of shrapnel wounds with 
"retained metallic foreign bodies in the back and both 
lungs."

6.  The most probative medical evidence shows that the 
retained metallic foreign bodies were in the veteran's back 
and not in either of the veteran's lungs.

7.  The causes of the veteran's death were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor were they otherwise related to the veteran's 
active duty service.

8.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the March 1999 decision in 
connection with the claim to reopen entitlement to service 
connection for the cause of the veteran's death is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

3.  None of the causes of the veteran's death were incurred 
in or aggravated by the veteran's military service, nor may 
any of them be presumed to have incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  None of the causes of the veteran's death were 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).

5.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated June 2001 and October 
2003.  Moreover, in these letters, the claimant was advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the June 2001 letter was sent to the 
appellant prior to the July 2002 rating decision, and the 
October 2003 letter was sent to the appellant prior to a 
January 2004 RO readjudication of the case associated with 
the issuance of a supplemental statement of the case.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The October 2003 letter also effectively notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  In this regard, the October 2003 letter 
instructed the appellant to identify or send in any evidence 
which might support her claim, and that it was her 
responsibility to make sure that such evidence was received 
by VA.  The Board believes that a reasonable inference from 
these instructions was that the appellant should submit or 
identify any supporting evidence actually in her possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been effectively met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in June 2001 and October 2002 in which 
it advised the appellant to submit evidence regarding the 
cause of the veteran's death and showing a relationship 
between the cause of death and the veteran's service.  Since 
the claim is for service connection for the cause of the 
veteran's death, no rating or effective date will be assigned 
and any questions of notice related to such assignments are 
rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the appellant was provided with notice of what 
qualifies as "new" evidence and what qualifies as 
"material" evidence in the June 2001 VCAA letter.  To the 
extent that this notice might be found to be deficient for 
any reason, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  As discussed 
below, the Board finds in favor of the appellant to the 
extent that the appellant has submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  A 
VA medical examination of the question at issue has been 
conducted and the report is of record, as is the report of an 
independent medical examiner.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

New and Material Evidence

In a March 1999 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The March 1999 Board decision is final.  
38 U.S.C.A. § 7104.  Generally, once a Board decision becomes 
final under 38 U.S.C.A. § 7104, the claim cannot be reopened 
or adjudicated by VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b).

In March 2001, the appellant submitted a request to reopen 
the claim of service connection for the cause of the 
veteran's death.  In a July 2002 rating decision, sent to the 
appellant in August 2002, the RO denied the petition to 
reopen; the present appeal ensued.  In April 2003, in a 
supplemental statement of the case, the RO found that 
additional submitted evidence was new and material sufficient 
to reopen the claim, but denied the claim on the merits.  The 
Board is not bound by the RO determination and must 
nevertheless consider whether new and material evidence has 
been received to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 1999 Board decision is the last final 
disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the claimant in this action filed her petition to reopen 
prior to that date, in March 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this instance.

Under the applicable former definition, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

Development of the evidence regarding this claim since the 
prior final decision in March 1999 includes a February 2003 
private medical opinion expressly indicating that the 
veteran's death was causally connected to "lung injuries 
previously sustained from his job as a former military 
personnel."  As the prior final denial of the veteran's 
claim was essentially based upon the absence of evidence 
sufficient to show a medical link between the veteran's cause 
of death and his military service, the Board finds that the 
new evidence indicating such a link is new and material 
evidence sufficient to reopen the claim.  The Board finds the 
evidence added to the record subsequent to the March 1999 
decision, by itself or when considered with previous evidence 
of record, is significant enough that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to basic eligibility 
for VA benefits has been reopened.  38 U.S.C.A. § 5108, 38 
C.F.R. § 3.156(a) (2000).

Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic diseases, such as the 
presence of malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service, and tuberculosis 
is presumed to have been incurred in service if manifested to 
a compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A July 1992 death certificate shows that the veteran died on 
July [redacted], 1992 with an immediate cause of death listed as 
septicemia, and the antecedent cause of death was uremia.  
The certificate lists prostatic cancer as the underlying 
cause of death.  The following disorders are listed as other 
significant conditions contributing to death: bronchial 
asthma, pulmonary tuberculosis, and pulmonary trauma 
secondary to shrapnel.  The certification of death was signed 
by the veteran's private physician.  The record contains no 
indication that an autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for the residuals of shrapnel wounds with retained 
metallic foreign bodies in the back and both lungs.  The 
Board notes that the appellant has repeatedly advanced this 
appeal based upon the contention that shrapnel embedded in 
the body of the veteran contributed to his cause of death, as 
expressed most recently in correspondence dated January 2002 
and her January 2004 substantive appeal.  The appellant has 
not contended, and the record does not suggest, that the 
causes of death were otherwise manifested during the 
veteran's service or within any applicable presumptive 
period, including septicemia, uremia, or prostatic cancer.  
Accordingly, this decision focuses upon the question of 
determining the role of the service-connected retained 
metallic fragments, if any, in causing the veteran's death.

Initially, the Board notes that following a review of the 
certificate of death certified by the veteran's private 
physician and several subsequent statements provided by the 
same physician, there appear to be several medical theories 
as to the relationship between the veteran's cause of death 
and the retained metallic foreign bodies.  The July 1992 
certificate of death shows pulmonary trauma secondary to 
shrapnel as a contributory cause of death.  The physician's 
April 1994 statement indicates that the cause of the 
veteran's death was due to "a complication of lung 
conditions" resulting from the shrapnel wounds.  Thus, the 
Board finds that a reasonable construction of the physician's 
statements yields the proposition that the service-connected 
retained metallic bodies of the lungs contributed to the 
primary cause of death.

In his July 1992 statement, the veteran's private physician 
related the following disorders to the metallic foreign 
bodies: malnourishment secondary to moderately advanced 
pulmonary tuberculosis, tuberculosis of the urinary tract, 
and irreversible emphysema.  Thus, the physician suggests a 
causal relationship between the metallic foreign bodies and 
the veteran's pulmonary disorders, specifically pulmonary 
tuberculosis and emphysema, as well as extrapulmonary 
tuberculosis.

In the physician's August 1996 opinion, he further relates 
the veteran's renal failure to extrapulmonary tuberculosis.  
A January 2004 opinion also related the severity of the 
veteran's uremia, in part, to pulmonary tuberculosis.

The physician's medical opinions give rise to several related 
suggestions as to how the veteran's retained metallic 
shrapnel may have contributed to the cause of his death; 
significantly, all of the theories involve the proposition 
that the veteran's retained shrapnel contributed to causing 
the pulmonary diseases or extrapulmonary tuberculosis.  The 
Board also recognizes the question of whether these diseases 
may be otherwise linked to the veteran's service.  
Accordingly, the issue of whether the cause of the veteran's 
death is related to active service may be divided into two 
questions: (1) whether pulmonary and extrapulmonary 
tuberculosis are linked to active service on a direct or 
secondary basis, and (2) whether the veteran's other 
pulmonary disorders may also be linked to service.

With respect to direct service connection, the probative 
evidence of record shows that pulmonary tuberculosis was 
first shown in March 1953, approximately eight years 
following the veteran's discharge from service.  The Board 
notes that tuberculosis is a disease subject to service 
connection on a presumptive basis notwithstanding no showing 
of in-service incurrence.  38 C.F.R. § 3.309(a).  The 
regulations stipulate that pulmonary tuberculosis must become 
manifest to a degree of 10 percent within three years from 
the date of separation from service.  38 C.F.R. § 
3.307(a)(3).  Here, the veteran's chronic disease was first 
shown to be manifest after the three year presumptive period.  
The Board also notes that the record does not contain 
competent medical evidence relating the post-service 
diagnosis of tuberculosis to an onset during active service.  
Hence, service connection for tuberculosis on a direct basis 
is not demonstrated by the probative evidence of record.

Turning to the issue of whether tuberculosis is linked to the 
veteran's shrapnel wounds, the Board notes that the March 
1953 pulmonary tuberculosis diagnosis relates the 
tuberculosis to shrapnel, although no particular medical 
rationale was documented at that time.  The Board also notes 
the veteran's private physician linked the shrapnel wounds to 
the veteran's pulmonary disorders in a July 1992 statement 
and provided his rationale in a March 1998 statement.  The 
physician relegates the retained shrapnel to a contributory 
role in the development of the pulmonary tuberculosis.  The 
Board notes that the March 1998 opinion states that the major 
factors in development of pulmonary tuberculosis are 
socioeconomic circumstances, specifically the veteran's 
living conditions.

The contributory role the private physician attributed to the 
shrapnel is specified by two mechanisms in the physician's 
March 1998 statement.  First, he opined that shrapnel lodged 
in the parenchyma of the lung predisposed the veteran to 
emphysema.  Second, he opined that the embedded shrapnel in 
the lung could have caused pulmonary hemorrhage and eventual 
infarction, causing pre-renal azotemia.  It is particularly 
significant that the private physician's explained rationale 
in this March 1998 statement exclusively refers to shrapnel 
"in the lung parenchyma" and attributes no involvement to 
any shrapnel otherwise located.  There is no rationale 
provided for any suggestion that shrapnel retained in the 
veteran's back could be etiologically linked to the cause of 
death without involvement of the lungs.

The private physician's March 1998 statement's rationale for 
how retained metallic fragments contributed to the cause of 
the veteran's death carries little probative weight in light 
of more probative evidence showing that there were no 
metallic fragments in the veteran's lungs or lung parenchyma.  
An October 1998 VA opinion shows that following a review of 
the available chest x-rays of the veteran, the shrapnel did 
not enter the parenchyma of the lung.  The VA pulmonologist 
and radiologist found that the metallic fragments were 
retained "on the posterior wall of the chest and NOT in the 
lung, neither was [the shrapnel] inside the pleural cavity."

The Board notes that this finding is corroborated by VA 
radiologists' findings over the years.  A March 1986 
radiologist's report shows that the metallic fragments were 
located in the deep muscles of the back, and specifically not 
located in the lungs.  A February 1989 radiologist's report 
repeated this finding, noting no changes from the March 1986 
report and metallic fragments located in the deep muscles of 
the back.  A January 1992 radiologist's report again repeats 
the same pertinent findings.  Thus, the private physician's 
rationale that retained metallic fragments in the lung 
predisposed the veteran to emphysema is not supported by the 
clinical findings of record that show the fragments were not 
embedded in either the lung nor the pleural cavity.  A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

The most recently developed evidence in this case, taken 
together, continues to add aggregate probative weight to the 
finding that there were no metallic fragments embedded in 
either of the veteran's lungs nor his pleural cavity.  The 
Board acknowledges a newly submitted private medical 
certificate submitted in support of this claim from another 
doctor who treated the veteran, not the same doctor who 
signed the death certificate.  This newer certificate, dated 
February 2003, briefly states that this other doctor examined 
the veteran a week prior to his passing.  The report recalls 
"he was found to be suffering from Cardio-Respiratory 
failure as a result of lung injuries previously sustained 
from his job as a former military personnel. ... [This] made 
him susceptible to infections which caused his demise..."  
However, the entire finding described in this February 2003 
medical certificate is only said to be "based on his medical 
history."  There is no citation or indication of any 
clinical findings showing lung injury nor a clear diagnostic 
rationale for the findings described on this certificate; 
rather, it appears that the findings rely upon the medical 
history recited by the veteran.  There is no indication the 
veteran's past clinical files and diagnostic imaging were 
available or reviewed by the doctor.  A post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet.App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet.App. 345, 348 (1998).  
In addition, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Finally, once again, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet.App. 177, 180 (1995).

In any event, the most probative evidence continues to 
reflect that there were no metal fragments embedded in the 
veteran's lungs nor in his pleural cavity.  In providing 
every consideration to the appellant's claim, the Board 
forwarded the claims file, including the pertinent medical 
evidence, to an independent medical examiner for a new 
competent medical interpretation and clarification of the 
clinical reports documenting the veteran's medical history.  
This examiner's December 2006 report contains a lengthy 
discussion of the record reflecting a thorough review of the 
entire file and especially the evidence documenting the 
veteran's medical history through the time of his passing.  
The examiner's review of the entire record, and his detailed 
discussion of medical principles and rationale, gives 
significant probative weight to his conclusion that, broadly, 
"it is unlikely that the veteran's service-connected 
disabilities caused or contributed to his death."  

Citing specific pertinent clinical evidence, the independent 
examiner states, "I think it should be clarified that the 
patient does not have shrapnel lodging in the lungs as some 
of the records and opinions indicate.  This issue is made 
clear in a review of the chest radiology reports ... wherein 
the shrapnel is identified to be lodged in the patient's back 
rather than within the lung parenchyma."  This competent 
interpretation of the medical record is strongly corroborated 
with the consistent October 1998 VA examiner's opinion, and 
the repeated VA radiologists' findings in March 1986, 
February 1989, and January 1992.

The probative medical evidence also does not show that the 
retained metallic fragments caused pulmonary tuberculosis.  
The private physician who signed the death certificate 
coupled the development of pulmonary tuberculosis with his 
pathologic findings, namely that fragments in the lung 
parenchyma caused partial obstruction, pulmonary hemorrhage, 
and eventual infarction.  The October 1998 VA examiner opined 
that tuberculosis is caused by bacteria being deposited in 
the alveoli, rather than from any retained metallic 
fragments.  Moreover, the veteran's private physician, 
himself, actually noted that the major factors regarding the 
etiology of the veteran's pulmonary tuberculosis were not the 
imbedded shrapnel, but rather living conditions and 
socioeconomic factors.  Again, the Board emphasizes that the 
most probative evidence, including the October 1998 VA 
examiner's report and the December 2006 independent medical 
examiner's report, show that there was no retained shrapnel 
in position to affect the veteran's lungs.  The December 2006 
independent medical examiner's report explained, "there is 
no evidence that there are retained metallic shrapnel in the 
lung tissue itself. ... Thus, [the shrapnel] would not have led 
to any lung parenchymal or airway problem."

The most probative evidence clearly shows that the metallic 
fragments retained in the veteran's body were not in the 
veteran's lungs or lung parenchyma.  The clear conclusion of 
the highly probative independent medical examiner's report is 
that, "[T]he retained metallic shrapnel, which is lodged in 
the back thoracic muscles rather than the lungs, could not 
have caused bronchial asthma, PTB [pulmonary tuberculosis], 
emphysema, or pulmonary trauma."  The Board finds this 
analysis to be highly probative and, furthermore, consistent 
with the rest of the most probative evidence of record.  The 
Board concludes that the evidence does not support a finding 
that retained metallic fragments caused the veteran's 
pulmonary disorders.  There is no medical rationale provided 
in the record for any suggestion that the metallic fragments 
contributed to the cause of the veteran's death in a manner 
other than through a primarily pulmonary pathology, and the 
highly probative December 2006 independent medical examiner's 
report indicates it is medically "unlikely that the 
veteran's service-connected disabilities caused or 
contributed to his death" in any manner.  Accordingly, the 
Board finds that these retained fragments did not have a 
contributory role in the cause of the veteran's death.

There is no medical evidence in the record, and no specific 
assertion from the appellant, to suggest any other theory 
linking the veteran's death to his service.  The Board 
further notes that the lay statements of the appellant are 
not competent to show that the cause of death is linked to an 
injury or disease incurred during service.  Generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Here, the issue of whether the cause of the 
veteran's death is linked to a disease or injury incurred 
during active service involves an issue of medical causation 
for which competent medical evidence is required.

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1990).  For these reasons and bases, the Board finds that a 
disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  To this extent, the appeal is granted.

Service connection for the cause of the veteran's death is 
not warranted.  To this extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


